Citation Nr: 0631587	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  02-21 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dizziness to include 
as secondary to either service-connected hearing loss or 
tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
from April 1954 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Pursuant to the veteran's request, a hearing before a 
Decision Review Officer was scheduled for October 2003.  
Upon arrival at the scheduled hearing, the veteran elected 
to have an informal conference in lieu of a formal hearing.  
The informal conference report is of record.  


FINDING OF FACT

Dizziness associated with Ménière's syndrome did not have 
onset during service, and it is not causally related to or 
aggravated by service-connected hearing loss or tinnitus.  


CONCLUSION OF LAW

Dizziness associated with Ménière's syndrome was not 
incurred or aggravated by service, and dizziness associated 
Ménière's syndrome is not proximately due to or the result 
of either service-connected hearing loss or tinnitus. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).  




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in May 2002, 
March 2003, and March 2006.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim of service connection for dizziness, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also informed that 
VA would obtain service records, VA records and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim for service 
connection, that is, the date of receipt of the claim, and 
for the degree of disability. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473.  

To the extent that part of the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the notice as 
evidenced by the supplemental statement of the case in June 
2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination.  Additionally, the RO has made 
repeated attempts to obtain the veteran's service medical 
records.  Although the RO obtained the separation 
examination report, other service medical records could not 
be found.  Each inquiry proved to be unsuccessful.  Where, 
as here, part of the veteran's service medical records are 
presumed lost, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

This heightened duty includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The Board finds that all efforts to obtain the service 
medical records have been made and have been fruitless, the 
documentation of responses to the searches has met the 
heightened standard for searches for evidence known to have 
been in the government's possession.  The RO has obtained 
all identified evidence to the extent possible.  All 
identified post-service records deemed relevant to the claim 
have been obtained and the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record.  As there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASON AND BASE FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  The nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  Savage v. Goober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). 

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  When aggravation 
of a non-service connected disability is proximately due to 
or the result of a service-connected disease or injury, it 
too shall be service connected. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

Factual Background 

The veteran asserts that in 1956 he was hospitalized for an 
ear and throat infection while stationed in South Korea.  He 
claims that following this incident he began to experience 
tinnitus and dizziness, and that he currently suffers from 
an ear disorder manifested by dizziness, which is secondary 
to the service-connected hearing loss and tinnitus.

The available service medical record consists of a report of 
separation examination in March 1956 that shows that the 
ears were evaluated as normal.  

Pursuant to the RO's requests, the National Personnel 
Records Center reported that the veteran's service medical 
records, other than the March 1956 separation examination 
associated with the claims file, could not be found and were 
probably lost in a fire there in 1973. 

After service, private medical records disclose that in 
January and August 1993 the veteran complained of vertigo.  
In September 1993, the veteran was evaluated for tinnitus.  
History included two episodes of dizziness and an episode of 
vertigo. 

On VA audiological examination in October 2003, the veteran 
reported a history of infections in the right ear and 
occasional dizzy spells.  An MRI was negative for 
retrocochlear pathology.  

By a rating decision in February 2004, the RO granted 
service connection for hearing loss and tinnitus.  

Additional private medical records disclose bilateral otitis 
externa in March 2002.  In October 2003, the veteran 
complained of dizziness for many years, and the diagnoses 
included vertigo.  In July 2004, the veteran complained of 
dizziness.  The diagnosis was bilateral otitis media and 
labyrinthitis.  In September 2004, history included a 
diagnosis of labyrinthitis of the right ear, one to two 
years previously, and episodes of dizziness and vertigo 
within the previous 2 months.  

On VA audiological evaluation in March 2005, the veteran 
reported a history of ear infections and dizzy spells.  

On VA audiological examination in January 2006, history 
included problems with episodic dizziness.  There was no 
history of head trauma or ear surgery.  Noise exposure 
during service was noted.  After a review of the record, the 
VA examiner associated dizziness to Ménière's syndrome.  The 
examiner expressed the opinion that Ménière's syndrome had 
been present for years and that it was unlikely that 
Ménière's syndrome was related to the veteran's military 
service as its etiology was unknown and that Ménière's 
syndrome was unrelated to noise exposure or ear infection.  



Analysis 

Since dizziness was not documented during service on the 
basis of the available service medical record, and since 
there is no other contemporaneous evidence from any other 
source of dizziness during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, dizziness was first documented in 1993, more 
than 35 years after service, and the period without 
documented symptoms from 1956 to 1993 opposes rather than 
supports continuity of symptomatology.  And dizziness 
associated with Ménière's syndrome was first documented in 
2006, five decades after service.  Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints); Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (negative evidence could be 
considered in weighing the evidence).  Stated differently, 
even if the service medical records corroborated the 
veteran's account of hospitalization in 1956 for an ear and 
throat infection, there would still be a gap of over 35 
years between the incident in service and the documented 
complaints of dizziness following discharge from active 
duty.  

Although the veteran is competent to describe symptoms of 
dizziness during and after service because it does not 
necessarily follow that there is a relationship between the 
current dizziness and noise exposure or ear infection during 
service, medical evidence is required to demonstrate such a 
relationship.  38 C.F.R. § 3.303(d).  

To the extent that the veteran relates dizziness to an ear 
infection or to service-connected hearing loss and tinnitus, 
resulting from noise exposure during service, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
his statements to the extent that he relates dizziness to 
service or to an in-service event or to a service-connected 
disability does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993). 

As for the medical evidence on the relationship between 
dizziness associated with Ménière's syndrome and service or 
service-connected hearing loss and tinnitus, a VA examiner 
expressed the opinion that Ménière's syndrome was unlikely 
related to the veteran's military service and that Ménière's 
syndrome was unrelated to noise exposure, which was the 
underlying injury of service origin, resulting in the 
service-connected disabilities of hearing loss and tinnitus, 
or an ear infection. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that that relates dizziness associated with 
Ménière's syndrome to service or to service-connected 
hearing loss or tinnitus or that dizziness associated with 
Ménière's syndrome was caused or aggravated by the 
service-connected hearing loss or tinnitus, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for dizziness to include as secondary to 
either service-connected hearing loss or tinnitus is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


